DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Applicant Remarks Page 6, filed on March 26, 2021, with respect to the claim objections, have been fully considered and are persuasive.  The objection to claim 4 has been withdrawn. 
Applicant’s arguments, see Applicant Remarks Pages 6-7, filed on March 26, 2021, with respect to 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The rejection regarding 35 U.S.C. § 112(b) has been withdrawn. 
Applicant's arguments, see Applicant Remarks Page 7, filed on March 26, 2021 with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. Applicant’s amendments are insufficient to overcome the 35 U.S.C. § 101 Analysis made in the previous Office Action. The amendments do not provide any additional limitations that would prevent the inventive concept from being performed solely in the human mind, thus the Examiner maintains the 35 U.S.C. § 101 rejection.
Applicant’s arguments, see Applicant Remarks Page 7, filed on March 26, 2021, with respect to 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection regarding 35 U.S.C. § 102 has been withdrawn. 
Regarding 35 U.S.C. § 103, the Applicant argues:
“Rolf fails to disclose or suggest for each intersection the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past and when the estimated destination is not acquired, estimating the travel route by setting an intersection corresponding to the current position as a starting point, and then repeating (i) tracing the advanced destination which has the highest frequency of advances or the highest number of advances for the intersection set as the , STEWART, KOLASCH & BIRCH, LLPDRA/PLC/lab Application No.: 16/340,628Docket No.: 2257-0652PUS1Reply dated March 26, 2021Page 9 of 11Reply to Office Action of December 23, 2020starting point, and (ii) setting an intersection corresponding to a different tip from the intersection set as the starting point as a new starting point as claimed.
Dousse fails to disclose or suggest "setting an intersection corresponding to a different tip from the intersection set as the starting point as a new starting point" or repeating the tracing (i) and setting (ii) steps as claimed.”
The Examiner respectfully traverses because Rolf, in combination with Dousse, teaches that a specific location includes a travel history of the frequency with which a user visits the location (see Dousse Col. 12 Lines 34-40). Dousse further discloses that a nearest intersection may be established as a destination location based on the number of times the road segment has been driven, such that the number of times meets a predetermined value (see Dousse Col. 13 Lines 5-13).
The Examiner maintains the 35 U.S.C. § 103 rejection for reasons outlined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
 1 is directed to an apparatus for acquiring an estimated destination based on the current position and travel history of a vehicle. Claim 12 is directed to a method for acquiring an estimated destination based on the current position and travel history of a vehicle
101 Analysis - Step 2A, Prong I
Claims 1 and 9 recite the abstract concept of estimating a travel route to a destination based on current position and travel history of a vehicle. The abstract idea is described by at least claims 1 and 9 by using information from past trips to determine the probability of future actions. These steps fall into the mental process grouping of abstract ideas as they encompass a driver recognizing their current location and using routes they have previously traveled on to estimate how to get to a specific destination. The driver may further determine the reliability of a route based on their familiarity with the surroundings. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1 and 9, besides the recitation of “a receiver,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “a receiver” language, the claims encompass a driver recognizing their current location and using routes they have previously traveled on to estimate how to get to a specific destination.

101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “processing circuitry,” which is a generic computing component that is simply employed to manipulate the data. Claims 1 also recites “acquiring” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering (see MPEP 2106.05(g)).
Claim 9 recites parallel limitations and is rejected on similar grounds.

101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1 and 9 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-8:
Dependent claims 2-8 only recite limitations that further define the mental process and recite further data gathering (i.e. acquiring an estimated destination). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-8 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf et al. (U.S. Patent No. 9,983,016) in view of Dousse (U.S. Patent No. 10,401,187). 

Regarding claim 1, Rolf et al. discloses a travel route estimation apparatus, comprising:
a receiver for acquiring an estimated destination which is estimated as a destination of a vehicle, a current position of the vehicle, and a travel history of the vehicle; 
See Rolf et al., Col 6 Lines 23-35, “In various circumstances, an in vehicle apparatus 20 may be configured to receive input from a user indicating a destination and provide navigational assistance, warnings regarding upcoming hazards and/or traffic along the vehicle's travel route, and/or the like. However, if no input indicating the destination is received, it is difficult to provide warnings regarding upcoming hazards and/or traffic along the vehicle's travel route because the travel route is unknown. Embodiments of the present invention provide methods, systems, apparatus, and computer program products for predicting at least a partial travel route for the vehicle based on a portion of the travel route that the vehicle has already traversed.”
See Rolf et al., Col 2 Lines 37-40, “In an example embodiment, the historical location information is determined by a location sensor onboard a vehicle and indicates the current location of the vehicle and a travel path of the vehicle to get to the current location.”
processing circuitry configured to estimate a travel route which the vehicle travels from the current position, on the basis of the current position and the travel history which are acquired by the receiver, when the receiver does not acquire the estimated destination
See Rolf et al., Figure 2 (shown below) and Col 6 Lines 40-50, “Starting at block 102, historical location information/data is received. For example, the in vehicle apparatus 20 may determine historical location information/data. For example, the location sensor 22 (e.g., GPS sensor) of the in vehicle apparatus 20 may determine historical location information/data for the vehicle. In various embodiments, the historical location information/data may comprise a path the vehicle recently traveled (e.g., the last n miles or kilometers the vehicle has traveled, the last n intersections the vehicle has traveled through, and/or the like).


    PNG
    media_image1.png
    664
    427
    media_image1.png
    Greyscale

provide the estimated travel route to an advanced driver assistance system
Rolf Col. 9 Lines 29-22, “The remote apparatus 10 may receive the historical location information/data and query the prefix tree to reduce the possible partial routes the vehicle may be traveling along and to identify candidate partial routes.”
Rolf does not expressly teach:
wherein for each intersection, the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past
when the receiver does not acquire the estimated destination, the route estimator estimates the travel route by setting an intersection corresponding to the current position as a starting point and by repeating (i) tracing the advanced destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, and (ii) setting an intersection corresponding to a different tip from the intersection set as the starting point as a new starting point.
Dousse teaches:
wherein for each intersection, the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past
See Dousse Col 12 Lines 34-40, “City/town milestone locations may be determined based on a qualifying threshold. For each city or town whose importance is above the threshold may qualify as a milestone location. Importance may be established based on a size of the city or town (e.g., by population), or a frequency with which a user visits the town or city (e.g., regular visits may equate to higher importance).”
when the receiver does not acquire the estimated destination, the route estimator estimates the travel route by setting an intersection corresponding to the current position as a starting point and by repeating (i) tracing the advanced destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, and (ii) setting an intersection corresponding to a different tip from the intersection set as the starting point as a new starting point.
See Dousse Col 13 Lines 5-13, “To become a personal milestone location, additional conditions may optionally be required to be met, such as the number of times the road segment has been driven may need to meet a predetermined value, and/or the relative difference of the number of times each road has been driven is below a predetermined value but above a second predetermined value, a nearest intersection may be established as the milestone location.”
See Dousse Col. 17 Lines 7-12, “The relevancy ranking of each milestone location may also be dynamic and may change periodically. The re-ranking of the milestone locations may be performed on a routine, periodic basis, such as every 30 seconds, or the re-ranking may be performed based on a distance traveled (e.g., ½ mile or 1 kilometer).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route identification of Rolf et al. to include a ranking of importance or priority for each identified candidate route because higher importance indicates a higher probability to be travelled, and “methods of calculating the probability may enable a combination of personal and global (e.g., crowd-sourced) behavioral data to obtain an accurate probability distribution over all potential milestone locations” (See Dousse, Col 13 Lines 36-39).


2, Rolf et al. discloses the travel route estimation apparatus according to claim 1:
wherein when the receiver acquires the estimated destination, the route estimator estimates a travel route which the vehicle travels from the current position, on the basis of the estimated destination, the current position, and the travel history which are acquired by the receiver.
See Rolf et al., Figure 2 (shown above) and Col 6 Lines 37-40, “FIG. 2 provides a flowchart illustrating various operations and procedures that may be completed in accordance with an example embodiment of the present invention to predict a portion of a travel route of a vehicle”
See Rolf et al., Col 7 Lines 8-17, “In some embodiments, the set of locations may be identified from the geographic database, locations associated with the user or vehicle associated with the in vehicle apparatus 20 (e.g., the user's home or work address, an address the user has previously entered as a destination address, a location a user has previously visited, and/or the like), and/or the like. For example, FIG. 3A shows a map with some identified locations 80A, 80B, . . . , 80K that may be an origin or a destination.
See Rolf et al., Col 7 Lines 23-31, “For example, the width of the arrow in FIG. 3B may be proportional to and/or indicative of the relative probability that the vehicle is traveling from origin 82A to a destination 84A, 84B, . . . , 84K. Thus, in an example embodiment, the origin-destination pairs may include origins and/or destinations near the current location of the vehicle and origins and/or destinations located far away from the current location of the vehicle.”

Regarding claim 3
wherein when the receiver acquires the estimated destination, the route estimator estimates the travel route by using only a history that the vehicle traveled to the estimated destination, among the travel history acquired by the receiver, and when the receiver does not acquire the estimated destination, the route estimator estimates the travel route by using all the travel history acquired by the receiver.
See Rolf et al., Col 9 Lines 20-47, “Returning to FIG. 2, at block 114, the possible partial routes are reduced based on the historical location information/data. For example, the remote apparatus 10 may reduce the possible partial routes based on the historical location information/data. For example, the remote apparatus 10 may comprise means, such as the processor 12, or the like, for reducing the possible partial routes based on the historical location information/data. For example, FIG. 4 illustrates the historical location information/data for a vehicle having an in vehicle apparatus 20 as the solid bold line. The remote apparatus 10 may receive the historical location information/data and query the prefix tree to reduce the possible partial routes the vehicle may be traveling along and to identify candidate partial routes. For example, FIG. 5A shows the historical location information/data for the vehicle as the solid bold line. Based on the historical location information/data the possible partial routes may be reduced to the candidate partial routes shown as dashed lines.

Regarding claim 4
wherein the receiver further acquires a candidate for the estimated destination 
See Rolf et al., Col 9 Lines 20-33, “Returning to FIG. 2, at block 114, the possible partial routes are reduced based on the historical location information/data. For example, the remote apparatus 10 may reduce the possible partial routes based on the historical location information/data. For example, the remote apparatus 10 may comprise means, such as the processor 12, or the like, for reducing the possible partial routes based on the historical location information/data. For example, FIG. 4 illustrates the historical location information/data for a vehicle having an in vehicle apparatus 20 as the solid bold line. The remote apparatus 10 may receive the historical location information/data and query the prefix tree to reduce the possible partial routes the vehicle may be traveling along and to identify candidate partial routes.
Rolf et al. does not expressly teach:

Dousse teaches:
reliability of the candidate for the estimated destination, and in at least one of cases where a first reliability which is the highest reliability among reliabilities of a plurality of candidates for the estimated destination is not lower than a predetermined value and where a difference between the first reliability and a second reliability which is the second highest reliability next to the first reliability among the reliabilities of the plurality of candidates for the estimated destination is not lower than a predetermined value, the receiver acquires a candidate for the estimated destination having the first reliability as the estimated destination.
See Dousse Col 12 Lines 57-62, “Personal milestone locations may be based on a set of “personal routes” as recorded by the navigation system. For each set of two or more routes traveled that includes one or more road segments in common (in the same travel direction), the beginning and/or ends of the common portion of roadway may be extracted as a personal milestone.”
See Dousse Col 13 Lines 5-13, “To become a personal milestone location, additional conditions may optionally be required to be met, such as the number of times the road segment has been driven may need to meet a predetermined value, and/or the relative difference of the number of times each road has been driven is below a predetermined value but above a second predetermined value, a nearest intersection may be established as the milestone location.
See Dousse Col 12 Lines 34-40, “City/town milestone locations may be determined based on a qualifying threshold. For each city or town whose importance is above the threshold may qualify as a milestone location. Importance may be established based on a size of the city or town (e.g., by population), or a frequency with which a user visits the town or city (e.g., regular visits may equate to higher importance).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route identification of Rolf et al. to include a ranking of importance or priority for each identified candidate route because higher importance indicates a higher probability to be travelled, and “methods of calculating the probability may enable a combination of personal and global (e.g., crowd-sourced) behavioral data to obtain an accurate probability distribution over all potential milestone locations” (See Dousse, Col 13 Lines 36-39).

Regarding claim 5, Rolf discloses the travel route estimation apparatus according to claim 1:

See Rolf et al., Col 12 Lines 1-9, “The remote apparatus 10 (e.g., via processor 12) may receive the indexed partial routes corresponding to the current location of the vehicle, the first intersection identified in the historical location information, and/or the like as appropriate for the structure of the query. The remote apparatus 10 (e.g., via the processor 12) may then reduce the possible partial routes to the candidate partial routes based on the historical location information and identify and/or determine the most likely partial route of the candidate partial routes based on the compiled quantities associated with the candidate partial routes.”
Rolf does not expressly teach:
“wherein for each intersection, the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past, and when the receiver does not acquire the estimated destination” and “by repeating tracing the advance destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, and setting an intersection corresponding to a tip of the advance destination as a new starting point.”
Dousse teaches:
wherein for each intersection, the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past, and when the receiver does not acquire the estimated destination, the route estimator estimates the travel route by setting an intersection corresponding to the current position as a starting point, and by repeating tracing the advance destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, and setting an intersection corresponding to a tip of the advance destination as a new starting point.
See Dousse, Col 13 Lines 5-13, “To become a personal milestone location, additional conditions may optionally be required to be met, such as the number of times the road segment has been driven may need to meet a predetermined value, and/or the relative difference of the number of times each road has been driven is below a predetermined value but above a second predetermined value, a nearest intersection may be established as the milestone location.”
See Dousse, Col 12 Lines 34-40, “City/town milestone locations may be determined based on a qualifying threshold. For each city or town whose importance is above the threshold may qualify as a milestone location. Importance may be established based on a size of the city or town (e.g., by population), or a frequency with which a user visits the town or city (e.g., regular visits may equate to higher importance).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the routing algorithm based on current location, first intersection, and historical information, as disclosed in Rolf, to factor in frequency of travel because a higher frequency of travel indicates the route is more likely to be travelled, and “methods of calculating the probability may enable a combination of personal and global (e.g., crowd-sourced) behavioral data to obtain an accurate probability distribution over all potential milestone locations” (See Dousse, Col 13 Lines 36-39).

Regarding claim 6, Rolf discloses the travel route estimation apparatus according to claim 1:
wherein when receiver acquires the estimated destination, the route estimator estimates the travel route by setting an intersection corresponding to the current position as a starting point
See Rolf et al., Col 6 Lines 23-26, “In various circumstances, an in vehicle apparatus 20 may be configured to receive input from a user indicating a destination and provide navigational assistance”
See Rolf et al., Col 12 Lines 1-9, “The remote apparatus 10 (e.g., via processor 12) may receive the indexed partial routes corresponding to the current location of the vehicle, the first intersection identified in the historical location information, and/or the like as appropriate for the structure of the query. The remote apparatus 10 (e.g., via the processor 12) may then reduce the possible partial routes to the candidate partial routes based on the historical location information and identify and/or determine the most likely partial route of the candidate partial routes based on the compiled quantities associated with the candidate partial routes.”
Rolf does not expressly teach:
“repeating tracing the advance destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, among the advance destinations which the vehicle traveled when the vehicle traveled to the estimated destination in the past, and setting an intersection corresponding to a tip of the advance destination as a new starting point.”
Dousse teaches:
repeating tracing the advance destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, among the advance destinations which the vehicle traveled when the vehicle traveled to the estimated destination in the past, and setting an intersection corresponding to a tip of the advance destination as a new starting point.
See Dousse, Col 5 Lines 52-56, “Route guidance is provided in response to a user entering a desired destination, and where a route between the origin or current location of a user and the destination is mapped and provided to the user
See Dousse, Col 13 Lines 5-13, “To become a personal milestone location, additional conditions may optionally be required to be met, such as the number of times the road segment has been driven may need to meet a predetermined value, and/or the relative difference of the number of times each road has been driven is below a predetermined value but above a second predetermined value, a nearest intersection may be established as the milestone location.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route estimation as disclosed in Rolf to include the frequency that a historic route has been traversed by the user because as mentioned previously, “methods of calculating the probability may enable a combination of personal and global (e.g., crowd-sourced) behavioral data to obtain an accurate probability distribution over all potential milestone locations” (See Dousse, Col 13 Lines 36-39).

Regarding claim 7, Rolf discloses the travel route estimation apparatus according to claim 1:
wherein when the receiver acquires the estimated destination, on the basis of the frequency of advances or the number of advances for an intersection on the travel route
See Rolf et al., Col 6 Lines 31-35, “Embodiments of the present invention provide methods, systems, apparatus, and computer program products for predicting at least a partial travel route for the vehicle based on a portion of the travel route that the vehicle has already traversed.
See Rolf et al., Col 12 Lines 1-9, “The remote apparatus 10 (e.g., via processor 12) may receive the indexed partial routes corresponding to the current location of the vehicle, the first intersection identified in the historical location information, and/or the like as appropriate for the structure of the query. The remote apparatus 10 (e.g., via the processor 12) may then reduce the possible partial routes to the candidate partial routes based on the historical location information and identify and/or determine the most likely partial route of the candidate partial routes based on the compiled quantities associated with the candidate partial routes.”

Rolf does not expressly teach:
“among the frequencies of advances or the numbers of advances of the advance destinations which the vehicle traveled when the vehicle traveled to the estimated destination in the past, the route estimator obtains the probability of right turn and left turn at the intersection, and when the receiver does not acquire the estimated destination, on the basis of the frequency of advances or the number of advances for an intersection on the travel route, the route estimator obtains the probability of right turn and left turn at the intersection.”
Dousse teaches:
among the frequencies of advances or the numbers of advances of the advance destinations which the vehicle traveled when the vehicle traveled to the estimated destination in the past, the route estimator obtains the probability of right turn and left turn at the intersection, and when the receiver does not acquire the estimated destination, on the basis of the frequency of advances or the number of advances for an intersection on the travel route, the route estimator obtains the probability of right turn and left turn at the intersection.
See Dousse, Col 14 Lines 10-24, “Based on a current location and a current direction of travel of a user, at each upcoming intersection along each potential path, the road exiting the intersection with the highest probability contributes to a determination of the likelihood of a user traversing an associated road segment. For example, if a user is entering an intersection along a minor road (e.g., a rural route or low-traffic road) in a northerly direction, and the minor road continues north from the intersection, while a major road crosses east to west at the intersection, the higher likelihood of travel may be to exit the intersection along the major road as it is more heavily traveled. Further, the direction taken at the intersection may be influenced by the next most likely milestone location, such as a location that is frequented by a user.”
See Dousse, Col 14 Lines 28-36, “The probability that a road segment may be traversed may be established based on turn prediction, which is the prediction of the most likely path exiting an intersection. Geometric aspects of the intersection may be considered, such as a straighter route exiting an intersection may be more likely than a turn, or a road with a lower road class may be deemed less likely to be taken. A success metric may be generated measuring the success rate of predicted turns for all intersections traversed by a user.”

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the path estimation disclosed in Rolf et al. to include right turn or left turn probability at an intersection, as taught by Dousse, because “If an intersection decision is properly predicted, the success metric is increased. The success metric may be established by a number of successfully predicted intersection decisions divided by the number of intersections traversed by the user” (see Dousse, Col 14 Lines 39-43).

8, Rolf discloses the travel route estimation apparatus according to claim 1:
wherein past state information indicating a past travel state of the vehicle is added to the travel history, the receiver further acquires current state information indicating a current travel state of the vehicle, and the route estimator estimates the travel route by using the travel history 
See Rolf et al., annotated Figure 5 (shown below) and Col 9 Lines 33-37, “For example, FIG. 5A shows the historical location information/data for the vehicle as the solid bold line. Based on the historical location information/data the possible partial routes may be reduced to the candidate partial routes shown as dashed lines.”

Rolf et al., Figure 5 (annotated):

    PNG
    media_image2.png
    631
    831
    media_image2.png
    Greyscale

Rolf does not expressly teach:

Dousse teaches:
the past state information corresponding to the current state information is added, on the basis of the current state information acquired by the receiver
See Dousse, Col 1 Lines 30-33, “Typical digital maps and navigation systems may have copious amounts of information available, from various road network awareness to accident, construction, and other traffic-related dynamically updated data.”
See Dousse, Col 2 Lines 47-50, “For example, the external information may be based at least in part on current traffic conditions, current road conditions, traffic simulations, and/or a combination thereof.”
See Dousse, Col 9 Lines 65-67, “The map database 110 may be a master map database stored in a format that facilitates updates, maintenance, and development.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle historical information/data to add past state information to current state information, as taught by Dousse, to “enhance the digital maps and facilitate navigation and driver assistance through situational awareness” (see Dousse, Col 1 Lines 28-30).

Regarding claim 9, Rolf et al. discloses a travel route estimation apparatus, comprising:
acquiring an estimated destination which is estimated as a destination of a vehicle, a current position of the vehicle, and a travel history of the vehicle
See Rolf et al., Col 6 Lines 23-35, “In various circumstances, an in vehicle apparatus 20 may be configured to receive input from a user indicating a destination and provide navigational assistance, warnings regarding upcoming hazards and/or traffic along the vehicle's travel route, and/or the like. However, if no input indicating the destination is received, it is difficult to provide warnings regarding upcoming hazards and/or traffic along the vehicle's travel route because the travel route is unknown. Embodiments of the present invention provide methods, systems, apparatus, and computer program products for predicting at least a partial travel route for the vehicle based on a portion of the travel route that the vehicle has already traversed.”
See Rolf et al., Col 2 Lines 37-40, “In an example embodiment, the historical location information is determined by a location sensor onboard a vehicle and indicates the current location of the vehicle and a travel path of the vehicle to get to the current location.”
estimating a travel route which the vehicle travels from the current position, on the basis of the current position and the travel history which are acquired, when the estimated destination is not acquired
See Rolf et al., Figure 2 (shown below) and Col 6 Lines 40-50, “Starting at block 102, historical location information/data is received. For example, the in vehicle apparatus 20 may determine historical location information/data. For example, the location sensor 22 (e.g., GPS sensor) of the in vehicle apparatus 20 may determine historical location information/data for the vehicle. In various embodiments, the historical location information/data may comprise a path the vehicle recently traveled (e.g., the last n miles or kilometers the vehicle has traveled, the last n intersections the vehicle has traveled through, and/or the like).


    PNG
    media_image1.png
    664
    427
    media_image1.png
    Greyscale

providing the estimated travel route to an advanced driver assistance system
Rolf Col. 9 Lines 29-22, “The remote apparatus 10 may receive the historical location information/data and query the prefix tree to reduce the possible partial routes the vehicle may be traveling along and to identify candidate partial routes.”
Rolf does not expressly teach:
wherein for each intersection, the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past.
when the receiver does not acquire the estimated destination, the route estimator estimates the travel route by setting an intersection corresponding to the current position as a starting point and by repeating (i) tracing the advanced destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, and (ii) setting an intersection corresponding to a different tip from the intersection set as the starting point as a new starting point.
Dousse teaches:
wherein for each intersection, the travel history includes the frequency of advances or the number of advances of an advance destination to which the vehicle advanced from the intersection in the past
See Dousse Col 12 Lines 34-40, “City/town milestone locations may be determined based on a qualifying threshold. For each city or town whose importance is above the threshold may qualify as a milestone location. Importance may be established based on a size of the city or town (e.g., by population), or a frequency with which a user visits the town or city (e.g., regular visits may equate to higher importance).”
when the receiver does not acquire the estimated destination, the route estimator estimates the travel route by setting an intersection corresponding to the current position as a starting point and by repeating (i) tracing the advanced destination which has the highest frequency of advances or the highest number of advances for the intersection set as the starting point, and (ii) setting an intersection corresponding to a different tip from the intersection set as the starting point as a new starting point.
See Dousse Col 13 Lines 5-13, “To become a personal milestone location, additional conditions may optionally be required to be met, such as the number of times the road segment has been driven may need to meet a predetermined value, and/or the relative difference of the number of times each road has been driven is below a predetermined value but above a second predetermined value, a nearest intersection may be established as the milestone location.”
See Dousse Col. 17 Lines 7-12, “The relevancy ranking of each milestone location may also be dynamic and may change periodically. The re-ranking of the milestone locations may be performed on a routine, periodic basis, such as every 30 seconds, or the re-ranking may be performed based on a distance traveled (e.g., ½ mile or 1 kilometer).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route identification of Rolf et al. to include a ranking of importance or priority for each identified candidate route because higher importance indicates a higher probability to be travelled, and “methods of calculating the probability may enable a combination of personal and global (e.g., crowd-sourced) behavioral data to obtain an accurate probability distribution over all potential milestone locations” (See Dousse, Col 13 Lines 36-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662
 /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662